DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second opening formed on a second side of the stacking inductor device opposite to the first side” is indefinite and unclear regarding the term “the first side” since there is “a first side of the inductor unit”, “a first of the stacking inductor device”, and “a first side of the second inductor unit”. The examiner suggests clarification.
Claim 1 recites “a fourth wire disposed on a second side of the second inductor unit opposite to the first side” is indefinite and unclear regarding the term “the first side” since there is “a first side of the inductor unit”, “a first of the stacking inductor device”, and “a first side of the second inductor unit”. The examiner suggests clarification.

Claim 19 recites “the first detouring member is located on a side opposite to the second opening of the third wire” is indefinite and unclear. Claim 17 recites limitation relating to the structure of Fig. 6 and claim 19 depends on claims 17-18. As shown in the structure of Fig. 6, it is unclear how “the first detouring member is located on a side opposite to the second opening of the third wire” since the first detouring member is located on the left side and not the top side of Fig. 6. The examiner suggests clarification.
Claim 20 recites “the second detouring member is located on a side opposite to the first opening of the second wire” is indefinite and unclear. Claim 17 recites limitation relating to the structure of Fig. 6 and claim 20 depends on claims 17-19. As shown in the structure of Fig. 6, it is unclear how “the second detouring member is located on a side opposite to the first opening of the second wire” since the second detouring member is located on the right side and not the bottom side of Fig. 6. The examiner suggests clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. [WO 2014/047106].
Regarding Claim 1, Lin et al. shows a stacking inductor device (Figs. 13-14K with teachings from Fig. 12) comprising:
a first inductor unit (508, 509) comprising:
a first wire (508) disposed on a first side (see Fig. 13, left side) of the first inductor unit (see Figs. 13-14K); and 
a second wire (509) disposed on a second side (see Fig. 13, right side) of the first inductor unit opposite to the first side (see Figs. 13-14K), the second wire comprising:

a second inductor unit (504, 506) disposed above the first inductor unit (see Figs. 13-14K), the second inductor unit comprising:
a third wire (504) disposed on a first side (see Fig. 13, left side) of the second inductor unit (see Figs. 13-14K), wherein the first side of the second inductor unit corresponds to the first side of the first inductor unit (see Figs. 13-14K), wherein the third wire comprises:
a second opening (see Fig. 13 and 14K, second opening between elements 507) formed on a second side (see Fig. 13, left side) of the stacking inductor device opposite to the first side (see Figs. 13-14K);
a fourth wire (506) disposed on a second side (see Fig. 13, right side) of the second inductor unit opposite to the first side (see Figs. 13-14K), wherein the second side of the second inductor unit corresponds to the second side of the first inductor unit (see Figs. 13-14K).
Regarding Claim 2, Lin et al. shows the first inductor unit (508, 509) is disposed on a first metal layer (516), the second inductor unit (504, 506) is disposed on a second metal layer (514) on the first metal layer (see Figs. 13-14K).
Regarding Claim 3, Lin et al. shows the first wire (508) and the second wire (509) are cross-coupled at one adjacent portion (see Figs. 13-14K), the third wire (504) and the fourth wire (506) are cross-coupled at another adjacent portion (see Figs. 13-14K).

Regarding Claim 5, Lin et al. shows the first wire (508) and the second wire (509) are coupled to a first coupling segment (element 518 at element 514), wherein the first inductor unit further comprises a first crossing member (element 518 at element 513), the first crossing member (element 518 at element 513) crosses the first coupling segment (element 518 at element 514) to couple the first wire and the second wire (see Figs. 13-14K).
Regarding Claim 6, Lin et al. shows the third wire (504) and the fourth wire (506) are coupled to a second coupling segment (element 522 at element 516), wherein the second inductor unit further comprises a second crossing member (element 522 at element 523), the second crossing member (element 522 at element 523) crosses the second coupling segment (element 522 at element 516) to couple the third wire and the fourth wire (see Figs. 13-14K).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Lin et al.
Regarding Claim 9, Lin et al. each of the third wire (504) and the fourth wire (506) is winded into at least one turn (see Figs. 13-14K).
Lin et al. in the embodiment of Figs. 13-14K does not explicitly show each of the first wire and the second wire is winded into at least two turns.
However, Lin et al. in the embodiments of Figs. 11-12 shows each of the first wire and the second wire is winded into at least two turns (left and right portion of elements 438 or 440 have at least two turns).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first wire and the second wire is winded into at least two turns as taught by Lin et al. the embodiments of .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Fahs et al. [U.S. Pub. No. 2011/0148733].
Regarding Claim 7, Lin et al. shows the claimed invention as applied above but does not show the first coupling segment, the second coupling segment, and the first inductor unit are located on a same layer.
Fahs et al. shows a device (Fig. 9) teaching and suggesting the first coupling segment (see Fig. 9 and Drawing 1 below, first coupling segment FCS), the second coupling segment (second coupling segment SCS), and the first inductor unit (110) are located on a same layer (see Fig. 9 and Drawing 1 below, first coupling segment FCS, second coupling segment SCS, and element 110 are located on a same layer).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coupling segment, the second coupling segment, and the first inductor unit are located on a same layer as taught by Fahs et al. for the device as disclosed by Lin et al. to have a compact design to reduce manufacture size while minimizing insertion loss characteristics and ensures high immunity to common mode injected noise (Paragraph [0042]).
Regarding Claim 8, Lin et al. shows the claimed invention as applied above but does not show the first crossing member, the second crossing member, and the second inductor unit are located on a same layer.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first crossing member, the second crossing member, and the second inductor unit are located on a same layer as taught by Fahs et al. for the device as disclosed by Lin et al. to have a compact design to reduce manufacture size while minimizing insertion loss characteristics and ensures high immunity to common mode injected noise (Paragraph [0042]).
Regarding Claim 9, Lin et al. shows each of the first wire and the second wire is winded into at least two turns (see Figs. 11-12), each of the third wire (504) and the fourth wire (506) is winded into at least one turn (see Figs. 13-14K).
In addition, Fahs et al. shows a device (Fig. 9) teaching and suggesting each of the first wire and the second wire (top and bottom portion of element 110) is winded into at least two turns (see Fig. 9, Paragraph [0113]), each of the third wire and the fourth wire (top and bottom portion of element 111) is winded into at least one turn (see Fig. 9, Paragraph [0113]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first wire and the second wire is winded into at least two turns as taught by Fahs et al. for the device as .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Armanious et al. [U.S. Pub. No. 2016/0125995].
Regarding Claim 7, Lin et al. shows the claimed invention as applied above but does not show the first coupling segment, the second coupling segment, and the first inductor unit are located on a same layer.
Armanious et al. shows a device (Fig. 4) teaching and suggesting the first coupling segment (see Fig. 4 and Drawing 2 below, first coupling segment FCS), the second coupling segment (second coupling segment SCS), and the first inductor unit (402) are located on a same layer (see Fig. 4 and Drawing 2 below, first coupling segment FCS, second coupling segment SCS, and element 402 are located on a same layer).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coupling segment, the second coupling segment, and the first inductor unit are located on a same layer as taught by Armanious et al. for the device as disclosed by Lin et al. to have a compact design to reduce manufacture size while obtain desirable operating characteristics such as coupling.

Armanious et al. shows a device (Fig. 4) teaching and suggesting the first crossing member (see Fig. 4 and Drawing 4 below, first crossing member FCM), the second crossing member (second crossing member SCM), and the second inductor unit (404) are located on a same layer (see Fig. 4 and Drawing 4 below, first crossing member FCM, second crossing member SCM, and element 404 are located on a same layer).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first crossing member, the second crossing member, and the second inductor unit are located on a same layer as taught by Armanious et al. for the device as disclosed by Lin et al. to have a compact design to reduce manufacture size while obtain desirable operating characteristics such as coupling.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Fahs et al. [U.S. Pub. No. 2011/0148733] (first interpretation).
Regarding Claim 5, Lin et al. shows the claimed invention as applied above.
Moreover, Fahs et al. shows the first wire (top element 110) and the second wire (bottom element 110) are coupled to a first coupling segment (see Fig. 9 and Drawing 1 below, first coupling segment FCS), wherein the first inductor unit further comprises a first crossing member (first crossing member FCM), the first crossing member (first 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first wire and the second wire are coupled to a first coupling segment, wherein the first inductor unit further comprises a first crossing member, the first crossing member crosses the first coupling segment to couple the first wire and the second wire as taught by Fahs et al. for the device as disclosed by Lin et al. to have form an eight-shaped inductor to obtain desirable operating characteristics for inductance and coupling. The motivation would have been to minimize insertion loss characteristics and ensures high immunity to common mode injected noise (Paragraph [0042]).
Regarding Claim 6, Fahs et al. shows the third wire (top element 111) and the fourth wire (bottom element 111) are coupled to a second coupling segment (see Fig. 9 and Drawing 1 below, second coupling segment SCS), wherein the second inductor unit further comprises a second crossing member (second crossing member SCM), the second crossing member (second crossing member SCM) crosses the second coupling segment (second coupling segment SCS) to couple the third wire and the fourth wire (see Fig. 9 and Drawing 1 below).
Regarding Claim 7, Fahs et al. shows the first coupling segment (see Fig. 9 and Drawing 1 below, first coupling segment FCS), the second coupling segment (second coupling segment SCS), and the first inductor unit (110) are located on a same layer (see Fig. 9 and Drawing 1 below, first coupling segment FCS, second coupling segment SCS, and element 110 are located on a same layer).

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Fahs et al. [U.S. Pub. No. 2011/0148733] (second interpretation).
Regarding Claim 5, Lin et al. shows the claimed invention as applied above.
Moreover, Fahs et al. shows the first wire (top element 110) and the second wire (bottom element 110) are coupled to a first coupling segment (see Fig. 9 and Drawing 3 below, first coupling segment FCS), wherein the first inductor unit further comprises a first crossing member (first crossing member FCM), the first crossing member (first crossing member FCM) crosses the first coupling segment (first coupling segment FCS) to couple the first wire and the second wire (see Fig. 9 and Drawing 3 below).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first wire and the second wire are coupled to a first coupling segment, wherein the first inductor unit further comprises a first crossing member, the first crossing member crosses the first coupling segment to couple the first wire and the second wire as taught by Fahs et al. for the device as disclosed by Lin et al. to have form an eight-shaped inductor to obtain desirable operating characteristics for inductance and coupling. The motivation would have been to minimize insertion loss characteristics and ensures high immunity to common mode injected noise (Paragraph [0042]).
Regarding Claim 6, Fahs et al. shows the third wire (top element 111) and the fourth wire (bottom element 111) are coupled to a second coupling segment (see Fig. 9 and Drawing 3 below, second coupling segment SCS), wherein the second inductor unit further comprises a second crossing member (second crossing 
Regarding Claim 8, Fahs et al. shows the first crossing member (see Fig. 9 and Drawing 3 below, first crossing member FCM), the second crossing member (second crossing member SCM), and the second inductor unit (111) are located on a same layer (see Fig. 9 and Drawing 3 below, first crossing member FCM, second crossing member SCM, and element 111 are located on a same layer).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Armanious et al. [U.S. Pub. No. 2016/0125995] (first interpretation).
Regarding Claim 5, Lin et al. shows the claimed invention as applied above.
Moreover, Armanious et al. shows the first wire (top element 402) and the second wire (bottom element 402) are coupled to a first coupling segment (see Fig. 4 and Drawing 2 below, first coupling segment FCS), wherein the first inductor unit further comprises a first crossing member (first crossing member FCM), the first crossing member (first crossing member FCM) crosses the first coupling segment (first coupling segment FCS) to couple the first wire and the second wire (see Fig. 4 and Drawing 2 below).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first wire and the second wire are coupled to a first coupling segment, wherein the first inductor unit further comprises a first crossing member, the first crossing member crosses the first coupling segment to 
Regarding Claim 6, Armanious et al. shows the third wire (top element 404) and the fourth wire (bottom element 404) are coupled to a second coupling segment (see Fig. 4 and Drawing 2 below, second coupling segment SCS), wherein the second inductor unit further comprises a second crossing member (second crossing member SCM), the second crossing member (second crossing member SCM) crosses the second coupling segment (second coupling segment SCS) to couple the third wire and the fourth wire (see Fig. 4 and Drawing 2 below).
Regarding Claim 7, Armanious et al. shows the first coupling segment (see Fig. 4 and Drawing 2 below, first coupling segment FCS), the second coupling segment (second coupling segment SCS), and the first inductor unit (402) are located on a same layer (see Fig. 4 and Drawing 2 below, first coupling segment FCS, second coupling segment SCS, and element 402 are located on a same layer).

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Armanious et al. [U.S. Pub. No. 2016/0125995] (second interpretation).
Regarding Claim 5, Lin et al. shows the claimed invention as applied above.
Moreover, Armanious et al. shows the first wire (top element 402) and the second wire (bottom element 402) are coupled to a first coupling segment (see Fig. 4 and Drawing 4 below, first coupling segment FCS), wherein the first inductor unit 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first wire and the second wire are coupled to a first coupling segment, wherein the first inductor unit further comprises a first crossing member, the first crossing member crosses the first coupling segment to couple the first wire and the second wire as taught by Armanious et al. for the device as disclosed by Lin et al. to have form an eight-shaped inductor to obtain desirable operating characteristics for inductance and coupling.
Regarding Claim 6, Armanious et al. shows the third wire (top element 404) and the fourth wire (bottom element 404) are coupled to a second coupling segment (see Fig. 4 and Drawing 4 below, second coupling segment SCS), wherein the second inductor unit further comprises a second crossing member (second crossing member SCM), the second crossing member (second crossing member SCM) crosses the second coupling segment (second coupling segment SCS) to couple the third wire and the fourth wire (see Fig. 4 and Drawing 4 below).
Regarding Claim 8, Armanious et al. shows the first crossing member (see Fig. 4 and Drawing 4 below, first crossing member FCM), the second crossing member (second crossing member SCM), and the second inductor unit (404) are located on a same layer (see Fig. 4 and Drawing 4 below, first crossing member FCM, second crossing member SCM, and element 404 are located on a same layer).

    PNG
    media_image1.png
    545
    699
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    662
    674
    media_image2.png
    Greyscale

Drawing 2

    PNG
    media_image3.png
    536
    748
    media_image3.png
    Greyscale

Drawing 3

    PNG
    media_image4.png
    660
    697
    media_image4.png
    Greyscale

Drawing 4

Allowable Subject Matter
Claims 10-16 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ke [U.S. Pub. No. 2012/0242406] shows a stacking inductor device (Fig. 1) having a first inductor unit (102) and second inductor unit (104) at different layers (Paragraph [0020]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837